DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
Response to Amendment/Claim Status
Claims 12, 13, 15, 17-19, 33; 28, 30, 31, 35 and 36 are currently pending. Claims 21, 23-26 and 34 have been withdrawn. Claims 1-11, 14, 16, 20, 22, 27, 29 and 32 were previously canceled. No new claims have been added. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 12, 13, 15, 17-19, 33; 28, 30, 31, 35 and 36) in the reply filed on 2/4/2022 is acknowledged. Claims 21, 23-26 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2016/0149015 A1, hereafter Cai) in view of Chang et al (US 2018/0040734 A1, hereafter Chang).

a metal gate structure (311/313a-313c; ¶ [0035] and [0054]) over an active semiconductor structure (finFET 100; ¶ [0027]) over a substrate (110; ¶ [0026]), the metal gate structure including:
a gate dielectric layer (311; ¶ [0054]),
a work function metal (WFM: 313a-313c; ¶ [0054]) on the gate dielectric layer (311), wherein portions (sidewalls) of the gate dielectric layer (311) abut (contact) sidewalls (outer vertical planes) of the WFM (313a-313c) such that a top surface (uppermost horizontal plane) of the gate dielectric layer (311) is coplanar (level; FIG.6) with a top surface (uppermost horizontal plane) of the WFM (313a-313c), and
a gate conductor (710; ¶ [0043] and [0054]) on the WFM (313a-313c) and the gate dielectric layer (311), wherein a bottom surface (lowermost horizontal plane) of the gate conductor (710) contacts (physically touches) the top surface (uppermost horizontal plane) of the gate dielectric layer (311) and the top surface (uppermost horizontal plane) of the WFM (313a-313c);
a spacer (130; ¶ [0053]) adjacent the gate dielectric layer (311) of the metal gate structure (311/313a-313c), wherein the spacer (130) includes a lower spacer portion (130 contacting 311 and 710) including a first dielectric (silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN; ¶ [0031]) having a first dielectric constant (of silicon nitride, silicon oxide, silicon oxynitrides, or low-k materials SiBCN and SiOCN; ¶ [0031]);

a contact (1404; ¶ [0053]) to a pair of source/drain regions (140; ¶ [0054]) of the substrate (110), wherein the contact (1404) abuts (contacts) the spacer (130); and 
a gate cap (1302/1402; ¶ [0033] and [0052]-[0053]) over (at a higher level than) the metal gate structure (710) and the upper spacer portion (810) of the spacer (130), wherein the gate cap (1302/1402) has a T-shape (inverted T-shape) cross-section having an upper portion (1402) and a lower portion (1302), wherein a sidewall (left/right outer vertical planes) of the upper portion (1402) of the gate cap (1302/1402) abuts (physically touches) the contact (1404), and a top surface (uppermost horizontal plane or 1402) of the gate cap (1302/1402) is substantially coplanar (level) with a top surface (uppermost horizontal plane) of the contact (1404).

Cai fails to explicitly disclose the second dielectric (Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) having a dielectric constant (of Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) lower than the first dielectric constant.

However,

and an upper spacer portion (etch stop 223; ¶ [0044]) including a second dielectric (SiOCN; ¶ [0048]) having a dielectric constant (less than 7 for SiOCN; ¶ [0044]-[0045]) lower than the first dielectric constant (~7-8 for SiN or SiON).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai such that the second dielectric has a dielectric constant lower than the first dielectric constant of the first dielectric to provide etch selectivity between the spacer portions, as well as changing the RC-time constant between the metal gate structure and the S/D contacts.

Re claim 13, Cai and Chang disclose the IC structure of claim 12, wherein the first dielectric (113 of Chang) includes a low dielectric constant (low-K) material (SiOCN or SiOC; ¶ [0031]), wherein the second dielectric (213 of Chang) includes one of silicon dioxide and silicon carbon nitride (SiCxNy; ¶ [0031]), which could obviously used to provide etch selectivity between the spacer portions, as well as changing the RC-time constant between the metal gate structure and the S/D contacts as discussed for claim 12.


.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Chang as applied to claim 12 above, and further in view of Cheng et al (US 2018/0269301 A1-prior art of record, hereafter Cheng).
Re claims 17 and 18, Cai and Chang disclose the IC structure of claim 12.
But, fail to disclose wherein the upper spacer portion (810) includes a gas dielectric; and wherein the gate cap includes dimples extending into a space between the metal gate structure and a sidewall of an adjacent contact to form the gas dielectric.
However,
Cheng discloses in FIG. 1B (with reference to FIGS. 2-13) an integrated circuit structure, comprising: wherein an upper spacer portion (20/130) of a spacer (10/20/130; ¶ [0035]) includes a gas dielectric (air; ¶ [0035] and [0066]; and wherein a gate cap (140; ¶ [0035]) includes dimples (vertical nubs) extending info a space between a metal gate structure (portion 100 of 80/90/100; ¶ [0035] and [0062]-[0063]) and a sidewall of an adjacent contact (120; ¶ [0045]) to form the gas dielectric ( ¶ [0066]-[0067]).


Re claim 19, Cai and Chang and Cheng disclose the IC structure of claim 12, wherein both the upper spacer portion (20/130 of Cheng) and the lower spacer portion (130 contacting 311 and 710 of Cai) abut (contact) a sidewall (left/right vertical planes) of the metal gate structure (311/313a/313b/313c of Cai/80/90/100 of Cheng) and abut (contact) a sidewall (left/right vertical planes) of the contact (1404 of Cai/140 of Cheng) as part of the spacers of uniform thickness and depth discussed for claims 17 and 18.

Claims 28, 30, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2016/0149015 A1, hereafter Cai) in view of Chang et al (US 2018/0040734 A1, hereafter Chang) and Cheng et al (US 2018/0269301 A1-prior art of record, hereafter Cheng).
Re claim 28, Cai discloses in FIG. 14 (with references to FIGS. 1, 3, 6, 7 and 8) an integrated circuit (IC) structure, comprising:

a gate dielectric layer (311; ¶ [0054]),
a work function metal (WFM: 313a-313c; ¶ [0054]) on the gate dielectric layer (311), wherein portions (sidewalls) of the gate dielectric layer (311) abut (contact) sidewalls (outer vertical planes) of the WFM (313a-313c) such that a top surface (uppermost horizontal plane) of the gate dielectric layer (311) is coplanar (level; FIG.6) with a top surface (uppermost horizontal plane) of the WFM (313a-313c), and
a gate metal conductor (710; ¶ [0043] and [0054]) over the WFM (313a-313c), wherein a bottom surface (lowermost horizontal plane) of the gate conductor (710) contacts (physically touches) the top surface (uppermost horizontal plane) of the gate dielectric layer (311) and the top surface (uppermost horizontal plane) of the WFM (313a-313c);
a spacer (130; ¶ [0053]) adjacent the metal gate structure (311/313a-313c), wherein the spacer (130) includes a lower spacer portion (130 contacting 311 and 710) including a first dielectric (silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN; ¶ [0031]) having a first dielectric constant (of silicon nitride, silicon oxide, silicon oxynitrides, or low-k materials SiBCN and SiOCN; ¶ [0031]) and an upper spacer portion (etch stop 810; ¶ [0044]) including a second dielectric (Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN; ¶ [0044]-[0045]) having a 
a contact (1404; ¶ [0053]) to a pair of source/drain regions (140; ¶ [0054]) of the substrate (110), wherein the contact (1404) abuts (contacts) the spacer (130); and 
a gate cap (1302/1402; ¶ [0033] and [0052]-[0053]) over (at a higher level than) the metal gate structure (710) and the upper spacer portion (810) of the spacer (130), wherein the gate cap (1302/1402) has a T-shape (inverted T-shape) cross-section having an upper portion (1402) and a lower portion (1302), wherein a sidewall (left/right outer vertical planes) of the upper portion (1402) of the gate cap (1302/1402) abuts (physically touches) the contact (1404), and a top surface (uppermost horizontal plane or 1402) of the gate cap (1302/1402) is substantially coplanar (level) with a top surface (uppermost horizontal plane) of the contact (1404).

A.	Cai fails to disclose an interface between the upper spacer portion and the lower spacer portion is below an upper surface of the WFM; Cai fails to explicitly disclose the second dielectric (Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) having a dielectric constant (of Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) lower than the first dielectric constant; and Cai fails to disclose wherein each of the upper spacer portion and the lower spacer portion abut a sidewall of the metal gate structure.

However,

Cheng discloses in FIG. 1B (with reference to FIGS. 2-13) an integrated circuit structure, comprising: an interface (at 10/20) between an upper spacer portion (20/130; ¶ [0035]) and a lower spacer portion (10; ¶ [0035]) is below (under) an upper surface (uppermost horizontal plane) of a WFM (90; ¶ [0035]); and wherein each of the upper spacer portion (20/130) and the lower spacer portion (10) abut (contact) a sidewall (left/right vertical plane) of a metal gate structure (80/90/100; ¶ [0035] and [0062]-[0063]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai such that an interface between the upper spacer portion and the lower spacer portion is below an upper surface of the WFM; and wherein each of the upper spacer portion and the lower spacer portion abut a sidewall of the metal gate structure, as disclosed by Cheng, in order to provide spacers of uniform thickness and depth by using parts of the spacer as an etch stop, which leads to enhanced electrical performance by reducing parasitic capacitance between a gate and source/drain regions of the FinFET (Cheng; ¶ [0034]-[0035]).

B.	Cai and Cheng fails to explicitly disclose the second dielectric (Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) having a dielectric constant (of Si, C or N-implanted silicon nitride, silicon oxide, silicon oxynitrides, a combination thereof, or a low-k materials SiBCN and SiOCN) lower than the first dielectric constant

However,

and an upper spacer portion (etch stop 223; ¶ [0044]) including a second dielectric (SiOCN; ¶ [0048]) having a dielectric constant (less than 7 for SiOCN; ¶ [0044]-[0045]) lower than the first dielectric constant (~7-8 for SiN or SiON).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai and Cheng such that the second dielectric has a dielectric constant lower than the first dielectric constant of the first dielectric to provide etch selectivity between the spacer portions, as well as changing the RC-time constant between the metal gate structure and the S/D contacts.

Re claim 30, Cai and Chang and Cheng disclose the IC structure of claim 28, wherein a top surface of the upper spacer portion is above an upper surface of the metal gate structure, a bottom surface of the upper spacer portion borders a top surface of the lower spacer portion, and a bottom surface of the lower spacer portion is on the active semiconductor structure (see claim 15).

Re claim 31, Cai and Chang and Cheng disclose the IC structure of claim 28, wherein the upper spacer portion includes a gas dielectric, and wherein the gate cap 

Re claims 35, Cai and Chang and Cheng disclose the IC structure of claim 28, wherein the first dielectric includes a low dielectric constant (low-K) material (see claim 12); and wherein the second dielectric includes one of silicon dioxide or silicon carbon nitride (see claim 12).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Chang as applied to claim 12 above, and further in view of Cheng et al (9,721,897 B1-prior art of record, hereafter Cheng 897).
Re claims 33, Cai and Chang disclose the IC structure of claim 12.
But, fails to disclose the IC structure of claim 12, further comprising an inter-level dielectric (ILD) layer, wherein the ILD layer includes a bottom surface on the top surface of the contact, and the top surface of the gate cap.
However,
Cheng 897 discloses in FIG. 11 an integrated circuit structure, comprising: an inter-level dielectric (ILD) layer (140; col. 5, lines 42-43), wherein the ILD layer (140) includes a bottom surface (lower plane) on a top surface (upper plane) of a contact (410/710; col. 5, lines 24-26), and a top surface (upper plane) of a gate cap (810; col. 5, lines 27-30).
Thus, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cai and Chang to include an inter-level dielectric (ILD) layer, wherein the ILD layer includes a bottom 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 28 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892